261 F.2d 596
Frank BARGER, Jr., Appellant,v.Mrs. Nell B. CASH, Appellee.
No. 13453.
United States Court of Appeals Sixth Circuit.
November 19, 1958.

Appeal from the United States District Court for the Eastern District of Tenn., Chattanooga; Darr, J.
Noone & Noone, Chattanooga, Tenn., H. D. Kerr, Cleveland, Tenn., William H. Fry, Cincinnati, Ohio, for appellant.
George E. Westerberg, Cleveland, Tenn., Frank N. Bratton, Athens, Tenn., for appellee.
Before MARTIN and MILLER, Circuit Judges, and CECIL, District Judge.
PER CURIAM.


1
This appeal, by the defendant in the district court from a judgment on the verdict of a jury for $50,000 damages in favor of the plaintiff there, has been duly heard and considered on the oral arguments and briefs of the attorneys and on the record in the case:


2
From all of which it appears that there was substantial evidence to support the verdict of the jury and that no reversible error was committed by the trial judge.


3
The judgment is, accordingly, affirmed.